Case 1:20-cv-01111-DCJ-JPM Document 16 Filed 05/10/21 Page 1 of 1 PageID #: 161


                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION
PINEVILLE FIREFIGHTERS LOCAL CIVIL DOCKET NO. 1:20-CV-01111
1384, ET AL, Plaintiffs

VERSUS                                     JUDGE DAVID C. JOSEPH

THE CITY OF PINEVILLE,                     MAGISTRATE JUDGE JOSEPH H.L.
Defendant                                  PEREZ-MONTES

                                  JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

 Judge previously filed herein [ECF No. 14], and after a de novo review of the record,

 including the Defendant’s Objection to the Magistrate Judge’s Report and

 Recommendation [ECF No. 15], having determined that the Magistrate Judge’s

 findings and recommendations are correct under the applicable law;

       IT IS HEREBY ORDERED that Plaintiffs’ Motion to Remand [ECF No. 8] is

 GRANTED.

       IT IS FURTHER ORDERED that his matter is REMANDED to the 9th Judicial

 District Court, Rapides Parish, Louisiana.

       IT IS FURTHER ORDERED that the Plaintiffs’ Motion for Attorney’s Fees

 [ECF No. 8] is DENIED.

       THUS, DONE AND SIGNED in Chambers on this 10th day of May 2021.



                                        _____________________________________
                                        DAVID C. JOSEPH
                                        UNITED STATES DISTRICT JUDGE
